Name: Commission Regulation (EC) No 1667/95 of 7 July 1995 establishing a forecast balance for the supply to the Canary Islands of live bovine animals and beef and veal products
 Type: Regulation
 Subject Matter: animal product;  regions of EU Member States;  tariff policy;  means of agricultural production;  economic policy;  trade
 Date Published: nan

 No L 158/26 \ EN Official Journal of the European Communities 8 . 7. 95 COMMISSION REGULATION (EC) No 1667/95 of 7 July 1995 establishing a forecast balance for the supply to the Canary Islands of live bovine animals and beef and veal products the provisions of this Regulation should therefore apply immediately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 3 (4), 4 (4) and 5 (2) thereof, Whereas in application of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balances for the beef and veal sector should be determined for the period 1 July 1995 to 30 June 1996 for supplies to the Canary Islands of beef and veal and male bovine fattening animals as well as pure-bred breeding bovines ; Whereas the quantities of the forecast supply balance for those products is fixed in Commission Regulation (EC) No 2883/94 (3), as last amended by Regulation (EC) No 1 590/95 (4), for the period 1 July 1994 to 30 June 1995 ; whereas, in order to continue to satisfy requirements for beef and veal products, the abovementioned quantities should be fixed for the period 1 July 1995 to 30 June 1996 ; Whereas, in application of Regulation (EEC) No 1601 /92, the supply arrangements will apply from 1 July ; whereas HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Articles 2, 3, 4 and 5 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance in the beef and veal sector benefiting, as appro ­ priate from exemption from import duties for products from third countries or for Community aid for products from the Community market shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27. 6. 1992, p. 13. (2) OJ No L 349 , 31 . 12. 1994, p. 105. h) OJ No L 304, 29. 11 . 1994, p. 18 . (4) OJ No L 150 , 1 . 7. 1995, p. 89. 8 . 7 . 95 | EN | Official Journal of the European Communities No L 158/27 ANNEX FORECAST SUPPLY BALANCE FOR LIVE BOVINE ANIMALS AND BEEF AND VEAL FOR THE CANARY ISLANDS FOR THE PERIOD 1 JULY 1995 TO 30 JUNE 1996 CN code Description of goods Number (*) (head) or quantity (in tonnes) 01021000 Pure-bred breeding bovines (') 4300 (*) ex 0102 90 Bovine animals for fattening 8 000 (*) 0201 Meat of bovine animals , fresh or chilled 11 500 0202 Meat of bovine animals , frozen 28 500 1 602 50 Other prepared or preserved meat, meat offal or blood of bovine animals 2 500 (') Entry under this heading is subject to the conditions laid down in the relevant Community provisions. (*) Per head.